OO\]O`\

\C

10
11
12
13
14

16
17
18
19
20
21
22
' 23
24
25
26
27
28

Case 2:18-cv-00370-SI\/|B Document 116 Filed 04/09/19 Page 1 of 3

ADULT PRlNTED DIAPERS, LLC
1635 STOCKER STREET
LAs VEGAs, NV 89()30
sales@adultprinteddiapers.com
Tel. 702-462-4237

 

 

women ___LooGED
__REcE\vED ___coPY
APR 09 2019

CL%F§§T%.%?'§;ULSSHRT

BY 4(1/~./ DEPui_Y~_

 

 

' Plaintiff

UN!TED STATES DISTRICT C()URT

Adult Printed Diapers, LLC,
Plaintiff,

vs.

Rearz, Inc. et al.,

Defendants.

 

 

 

 

DISTRICT OF ARIZONA

CASE Nc. 2218-cv-0()370-DJH

PLAINTIFF’S M()TION FOR 6(}=-DAY
EXTENSION OF TIME T() LOCATE
NE`W COUNSEL AND FILE RESPONSE
TO PENDING MOTIONS FOR
SUlVil\/IARY JUDGMENT'

(Assz'gned to the Hon. Susan M. Brnovl'ch)`

Plaintiff Adult Printed Diapers LLC respectfully requests that this Court grant it a 60-

day extension to the Motion for Summary Judgment filed by Ccoshie Tooshiez LLC (Dkt.

105) and Motion for Summary Judgment filed by Rearz Incorporated (Dkt. 107). This'

extension is necessary to allow Plaintiff to deal With the unexpected and disruptive decision

by Plaintift"s previous counsel to Withdraw Without Pl_aintifl”s consent

AS the Court is aware, this matter Was filed in Febru.ary 2018. Plaintiff’ s counsel Were

Justin Clark (trademark attorney) and Florin Ivan (litigation attorney). '1` here have been

extensive discovery, motion, and other proceedings Much of the important legal information

 

 

-i> bJ i\)

\OGO\IO\§A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00370-SI\/|B Document 116 Filed 04/09/19 Page 2 of 3

is “in the heads” of Plaintiff’s former counsel, Mr. Clark and l\/lr. lvan. They withdrew
simultaneously Plaintiff Was first advised of its prior counsel’s intention to withdraw on
approximately March 27, 2019. Thereafter, prior counsel participated in a trial setting
conference, but did not advise plaintiff that a trial date had been Set for September 2019.
Plaintiff only learned about the trial setting on April 8, while speaking with a potential
replacement for Plaintift”s prior counsel.

Prior counsel filed a motion to withdraw without client consent on April l. That
motion was granted on April 4, before Plaintiff had a chance to respond or to be heard with
respect to how the withdrawal of prior counsel would seriously impact Plaintiff’ s ability to
respond to the pending motions for summary judgment and the upcoming trial.

Plaintiff has spoken with potential substitution counsel. However, Plaintiff does not
believe that it will be retaining for trial any attorney with whom it has yet spoken. In the 7
meantime, the April 15, 2019 deadline for the responses to the motions for summary judgment
is looming. Plaintiff estimates that it will take approximately 30 days to locate new counsel
and familiarize him or her with the case. lt is anticipated that new counsel will then need the
30 days anticipated in Local Rule 56,l(d) to draft a response to the two pending motions for
summary judgment

Based upon the foregoing, Pla,intiff respectfully requests that this Court grant a 60-day
extension, through .lune 14, 2019, for its response to the two pending motions for summary
judgment Granting this extension Would help ameliorate the effects of prior counsel’s

sudden withdrawal and avoid prejudice to any party.

 

 

..ld

©OO\!O\UT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-OO370-SI\/|B Document 116 Filed 04/09/19 Page 3 of 3

RESPECTFULLY SUBMITTED this 9th day of April, 2019.
ADULT PRINTED DlAPERs, LLC

/s/ Steve Pandi
Steve Pandi
Director of Marketing and authorized agent
1635 Stocker Street
Las Vegas, NV 89030

ORIGINAL of the foregoing filed
this 9th day of April, 2019 and
COPY of the foregoing mailed this same day to:

Anderson J Duff

Revision Legal PLLC

244 S‘h Avenue, Suite 2230

New York, NY 10001

Atrorneysfor Defena’ants Rea)'z Incorporatea' and Cos/zz'e Tooshz`ez, LLC

Kenneth l\/Iichael Motolenich\.-Salas
MotoSalas Law PLLC

16210 N 63rd Street

Scottsdale, AZ 85254

Attomeysfor Defena’a)zt Rearz ]ncorpomtea’

/s/ Steve Pandi

 

 

